FILED
                            NOT FOR PUBLICATION
                                                                             MAY 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HIEDY AZUCENA PERDOMO-                           No. 13-73703
SALGERO,
                                                 Agency No. A095-787-033
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 10, 2016**
                              San Francisco, California

Before: FARRIS, O’SCANNLAIN, and CHRISTEN, Circuit Judges.

      Hiedy Azucena Perdomo-Salgero is a Guatemalan citizen who petitions this

Court for review of the denial of her application for protection under the




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture. See 8 C.F.R. § 1208.17(a). We have jurisdiction

under 8 U.S.C. § 1252. We deny the petition.

      Perdomo-Salgero argues that the agency failed to give reasoned

consideration to her expert’s testimony and to three documents she submitted. See

Cole v. Holder, 659 F.3d 762, 771 (9th Cir. 2011).

      As to the expert’s testimony, the IJ discussed the testimony, but found that

the expert did not provide a sufficient factual basis for his opinion that Perdomo-

Salgero had a 75 to 80 percent chance of being attacked, raped, or killed in

Guatemala. The expert did not provide any statistics on violence against lesbians

in Guatemala to support his conclusion. Nor did he provide any specific factors

that made Perdomo-Salgero particularly likely to be attacked, except to say that

Perdomo-Salgero had a masculine presentation and would immediately be

recognized as a lesbian. The expert made this assessment without having met

Perdomo-Salgero, and without knowing where Perdomo-Salgero planned to live or

work. The IJ gave reasoned consideration to the expert’s testimony, and then

reasonably chose to reject the expert’s conclusion.

      As to the documentary evidence, Perdomo-Salgero is correct that the IJ did

not specifically mention the three documents that Perdomo-Salgero cites.

However, the agency is not required to discuss every document in the record. See


                                          2
Cole, 659 F.3d at 771. The IJ’s factual descriptions of conditions in Guatemala

were generally consistent with the descriptions in the documents Perdomo-Salgero

cites. Cf. id. at 772 (stating that remand may be appropriate when the agency

misstates the record or fails to mention “highly probative or potentially dispositive

evidence”). Once again, Perdomo-Salgero’s true complaint is with the agency’s

conclusion, but that does not mean the agency failed to give reasoned

consideration.

      Perdomo-Salgero also argues that the agency failed to consider her

aggregate risk of torture from: (1) her gender; (2) her sexuality; and (3) her history

of living in the United States for the last twenty-five years. See Cole, 659 F.3d at

775. There is no evidence that the agency compartmentalized Perdomo-Salgero’s

risk of torture. Cf. id. at 779 (Callahan, J., dissenting) (explicitly

compartmentalizing the risk of torture from different factors). The IJ’s decision

mentioned all three of Perdomo-Salgero’s risk factors, and then concluded that

Perdomo-Salgero had not shown a greater than fifty percent chance she would be

tortured if returned to Guatemala. The agency did not err.

      DENIED.




                                            3